 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

BY AND AMONG

 

TRIANGLE CALIBER HOLDINGS, LLC

 

CALIBER MIDSTREAM GP LLC

 

CALIBER MIDSTREAM PARTNERS, L.P.

 

and

 

FREIF CALIBER HOLDINGS LLC



 

October 1, 2012

  

 

 

 

TABLE OF CONTENTS

 

    Page       Article I. DEFINITIONS AND INTERPRETATIONS 2 1.1 Definitions 2
1.2 Interpretations 2       Article II. CONTRIBUTIONS 2 2.1 Contributions to
Caliber GP 2 2.2 Contributions to Caliber Partners 2 2.3 Redemption of
Organizational Interests; Retention of General Partner Interest 3       Article
III. CLOSING; CLOSING DELIVERIES 3 3.1 Time and Place of Closing 3 3.2
Deliveries by Triangle Holdings at Closing 3 3.3 Deliveries by FREIF at Closing
4 3.4 Deliveries by the Caliber Entities 5 3.5 Transactions; Transaction
Documents 6       Article IV. REPRESENTATIONS AND WARRANTIES OF THE CALIBER
ENTITIES 6 4.1 Organization; Qualification 6 4.2 Authority; Enforceability 7 4.3
No Violation; Consents and Approvals 7 4.4 Capitalization of Caliber GP 8 4.5
Capitalization of Caliber Partners 8 4.6 Capitalization of Caliber Sub 9 4.7 No
Preemptive Rights or Voting Agreements 9 4.8 Brokers’ Fee 10 4.9 No Other
Subsidiaries 10       Article V. REPRESENTATIONS AND WARRANTIES OF FREIF AND OF
TRIANGLE HOLDINGS 10 5.1 Organization; Qualification 10 5.2 Authority;
Enforceability 10 5.3 No Violation; Consents and Approvals 11 5.4 Accredited
Investor 12 5.5 Brokers’ Fee 12       Article VI. COVENANTS OF THE PARTIES 12
6.1 Expenses 12 6.2 [Reserved] 12 6.3 Transfer Taxes 13

 

i

 

 

6.4 Further Assurances; Cooperation 13       Article VII. INDEMNIFICATION 13 7.1
[Reserved] 13 7.2 Indemnification by FREIF 13 7.3 Indemnification by Triangle
Holdings 13 7.4 Limitations and Other Indemnity Claim Matters 14 7.5
Indemnification Procedures 15 7.6 No Reliance 16       Article VIII. CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL 17 8.1 Consent to Jurisdiction and Service of
Process; Appointment of Agent for Service of Process 17 8.2 Waiver of Jury Trial
18       Article IX. MISCELLANEOUS PROVISIONS 18 9.1 Amendment and Modification
18 9.2 Waiver of Compliance; Consents 18 9.3 Notices 18 9.4 Assignment 19 9.5
Governing Law 20 9.6 Facsimiles; Electronic Transmission, Counterparts 20 9.7
Entire Agreement 20 9.8 Severability 20 9.9 Third Party Beneficiaries 20 9.10
Confidentiality 21 9.11 Time of Essence 21

 

ii

 

 

Exhibit A — Definitions; Interpretations Exhibit B — Conveyed Assets Exhibit C —
Partnership Agreement Exhibit D — GP LLC Agreement Exhibit E — Midstream
Services Agreement Exhibit F — Midstream Services Agreement (Crude Oil) Exhibit
G — Warrant Agreement Exhibit H — Services Agreement Exhibit I — Assignment and
Assumption Agreement

 

 

iii

 



 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of October 1, 2012, is
made and entered into by and among Triangle Caliber Holdings, LLC, a Delaware
limited liability company (“Triangle Holdings”), Caliber Midstream Partners,
L.P., a Delaware limited partnership (“Caliber Partners”), Caliber Midstream GP
LLC, a Delaware limited liability company (“Caliber GP”) and FREIF Caliber
Holdings LLC, a Delaware limited liability company (“FREIF”). Each of the
foregoing is referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, (i) FREIF and Triangle Holdings previously formed and own 100% of the
equity interests in Caliber GP, (ii) Triangle Petroleum Corporation, a Nevada
corporation and the parent of Triangle Holdings (“Triangle Petroleum”),
previously formed Caliber Midstream, LLC, a Delaware limited liability company
(“Caliber Midstream”), of which 100% of the equity interests is now owned by
Triangle Holdings, (iii) Caliber GP, as the general partner, and FREIF and
Triangle Holdings, as the organizational limited partners (the “Organizational
Limited Partners”), previously formed Caliber Partners and (iv) Caliber Partners
previously formed and owns 100% of the equity interests in Caliber North Dakota
LLC, a Delaware limited liability company (“Caliber Sub”, and with Caliber GP
and Caliber Partners, the “Caliber Entities”);

 

WHEREAS, immediately prior to the Closing, Triangle Petroleum contributed 100%
of its membership interest in Caliber Midstream to Triangle Holdings;

 

WHEREAS, Caliber GP is the sole general partner of Caliber Partners and holds a
non-economic general partner interest in Caliber Partners and FREIF and Triangle
Holdings are all of the limited partners of Caliber Partners and own all of the
organizational limited partner interests in Caliber Partners (the
“Organizational Interests”);

 

WHEREAS, at Closing, Triangle Holdings will contribute $500 to Caliber GP in
exchange for 500 LLC Units (as defined herein), and FREIF will contribute $500
to Caliber GP in exchange for 500 LLC Units;

 

WHEREAS, at Closing, (i) Triangle Holdings will (A) contribute to Caliber
Partners the excess of $12.0 million over the Pre-Closing Cash Contribution
Amount (as defined herein) and (B) cause Caliber Midstream to convey to Caliber
Sub the Conveyed Assets (as defined below), in exchange for 3,000,000 Class A
Units (as defined herein) and 4,000,000 Class A Trigger Units to be issued to
Triangle Holdings, (ii) FREIF will contribute to Caliber Partners $28.0 million
in exchange for 7,000,000 Class A Units and (iii) Triangle Holdings and FREIF
will agree to contribute to the capital of Caliber Partners an aggregate of
$18.0 million and $42.0 million, respectively, such additional contributions to
be made from time to time after Closing as contemplated in Section 2.2 and in
accordance with and subject to the provisions of Section 5.3(c) of the
Partnership Agreement (as defined below);

 

WHEREAS, at Closing, the LLC Units, Class A Units and Class A Trigger Units
shall be issued in uncertificated form;

 

 

 

 

WHEREAS, at Closing, effective with the issuance of LLC Units to FREIF and
Triangle Holdings as members of Caliber GP, the 100% equity interests owned by
FREIF and Triangle Holdings prior to Closing will be redeemed by Caliber GP and
their $1,000 capital contribution refunded; and

 

WHEREAS, at Closing, (i) effective with the issuance of Class A Units to FREIF
and the issuance of Class A Units and Class A Trigger Units to Triangle Holdings
as limited partners of Caliber Partners, the Organizational Interests of the
Organizational Limited Partners will be redeemed by Caliber Partners and their
$1,000 capital contribution refunded and (ii) Caliber GP will retain its
non-economic general partner interest in Caliber Partners;

 

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

 

Article I.
DEFINITIONS AND INTERPRETATIONS

 

1.1           Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
Section 1.1 of Exhibit A.

 

1.2           Interpretations. Unless expressly provided to the contrary in this
Agreement, this Agreement shall be interpreted in accordance with the provisions
set forth in Section 1.2 of Exhibit A.

 

Article II.
CONTRIBUTIONS

 

2.1          Contributions to Caliber GP. At the Closing, (a) Triangle Holdings
shall make a capital contribution to Caliber GP of $500 in cash in exchange for
the issuance by Caliber GP of 500 LLC Units and (b) FREIF shall make a capital
contribution to Caliber GP of $500 in cash in exchange for the issuance by
Caliber GP of 500 LLC Units.

 

2.2          Contributions to Caliber Partners.

 

(a)          At Closing, (i) Triangle Holdings shall (A) make a capital
contribution to Caliber Partners of an amount equal to the excess of $12,000,000
over the Pre-Closing Cash Contribution Amount by wire transfer of immediately
available funds (the “Triangle Closing Cash Contribution Amount”) and (B) cause
Caliber Midstream to convey to Caliber Sub the assets set forth on Exhibit B
hereto (the “Conveyed Assets”) in exchange for the issuance by Caliber Partners
to Triangle Holdings of 3,000,000 Class A Units and 4,000,000 Class A Trigger
Units, and (ii) FREIF shall make an aggregate capital contribution to Caliber
Partners of $28,000,000 by wire transfer of immediately available funds (the
“FREIF Closing Cash Contribution Amount”) in exchange for the issuance by
Caliber Partners to FREIF of 7,000,000 Class A Units.

 

2

 

 

(b)          The Parties acknowledge that, from time to time after Closing,
Triangle Holdings and FREIF shall be obligated to make additional capital
contributions to Caliber Partners in accordance with and subject to the
provisions of Section 5.3(c) of the Partnership Agreement so that (i) the
aggregate amount of such additional cash capital contributions by Triangle
Holdings (the “Additional Triangle Cash Contributions”) is equal to the excess
of (x) $30,000,000 over (y) the sum of the Pre-Closing Cash Contribution Amount
plus the Triangle Closing Cash Contribution Amount, and the aggregate amount of
such additional cash capital contributions by FREIF (the “Additional FREIF Cash
Contributions”) is equal to the excess of (A) $70,000,000 over (B) the FREIF
Closing Cash Contribution Amount, and, in each case, such additional capital
contributions shall be made as of the contribution dates and in the amounts set
forth on Schedule 2.2(a) attached hereto. The Parties further acknowledge that
if either of Triangle Holdings or FREIF does not make any Additional Triangle
Cash Contributions or any Additional FREIF Cash Contributions, as applicable, as
contemplated by the Partnership Agreement, such Party will forfeit its interests
in the General Partner and the Partnership, as set forth in the GP LLC Agreement
and the Partnership Agreement, respectively. For purposes of this Agreement, the
“Pre-Closing Cash Contribution Amount” shall be the aggregate amount of cash and
capital expenditures contributed by Triangle Petroleum or any of its Affiliates
to Caliber Midstream, or paid by Triangle Petroleum or any of its Affiliates on
behalf of Caliber Midstream, as of the date of this Agreement and as set forth
on Schedule 2.2(b) attached hereto.

 

2.3          Redemption of Organizational Interests; Retention of General
Partner Interest. At the Closing, (a) effective with the issuance of LLC Units
to FREIF and Triangle Holdings as members of Caliber GP, the 100% equity
interests owned by FREIF and Triangle prior to Closing will be redeemed by
Caliber GP and their $1,000 capital contribution refunded; (b) effective with
the issuance of Class A Units and Class A Trigger Units to Triangle Holdings and
Class A Units to FREIF and their admission as limited partners of Caliber
Partners, the Organizational Interests in Caliber Partners of the Organizational
Limited Partners will be redeemed and their $1,000 capital contribution refunded
and (c) Caliber GP will retain its non-economic general partner interest in
Caliber Partners.

 

Article III.
CLOSING; CLOSING DELIVERIES

 

3.1          Time and Place of Closing. Subject to the terms and conditions
hereof, the closing of the transactions referred to in 2.1, 2.2 and 2.3 (the
“Closing”) shall take place at the offices of Vinson & Elkins LLP, 1001 Fannin
St., Houston, Texas 77002, commencing at 9:00 a.m., local time, on the date
hereof (the “Closing Date”).

 

3.2          Deliveries by Triangle Holdings at Closing. At the Closing,
Triangle Holdings shall deliver or cause to be delivered:

 

(a)           to FREIF:

 

(i)          a counterpart of the First Amended and Restated Agreement of
Limited Partnership of Caliber Partners, in the form of Exhibit C hereto (the
“Partnership Agreement”), which shall have been duly executed by Triangle
Holdings;

 

3

 

 

(ii)         a counterpart of the Amended and Restated Limited Liability Company
Agreement of Caliber GP, in the form of Exhibit D hereto (the “GP LLC
Agreement”), which shall have been duly executed by Triangle Holdings;

 

(iii)        a counterpart of the Midstream Services Agreement, in the form of
Exhibit E hereto (the “Midstream Services Agreement”), which shall have been
duly executed by Triangle USA Petroleum Corporation, a Colorado corporation and
an Affiliate of Triangle Holdings (“Triangle USA”);

 

(iv)        a counterpart of the Midstream Services Agreement (Crude Oil), in
the form of Exhibit F hereto (the “Midstream Services Agreement (Crude Oil)”),
which shall have been duly executed by Triangle USA;

 

(v)         a counterpart of the Warrant Agreement, in the form of Exhibit G
hereto (the “Warrant Agreement”), which shall have been duly executed by
Triangle Holdings;

 

(vi)        a counterpart of the Services Agreement, in the form of Exhibit H
hereto (the “Services Agreement”), which shall have been duly executed by
Triangle Petroleum;

 

(vii)       a long-form certificate of good standing issued by the Secretary of
State of the state of formation of Triangle Holdings, dated a recent date, as to
the existence and good standing of Triangle Holdings; and

 

(viii)      a certificate duly executed by an authorized officer of Triangle
Holdings, dated as of the Closing Date, setting forth the resolutions of the
sole member of Triangle Holdings authorizing the execution and delivery of this
Agreement and of the other Transaction Documents to which Triangle Holdings is a
party and certifying that such resolutions were duly adopted and have not been
rescinded or amended;

 

(b)          to Caliber Partners, by wire transfer of immediately available
funds, the Triangle Closing Cash Contribution Amount; and

 

(c)          to Caliber Sub, a duly executed assignment of the Conveyed Assets,
in the form attached hereto as Exhibit I (the “Assignment and Assumption
Agreement”), transferring the Conveyed Assets to Caliber Sub.

 

3.3          Deliveries by FREIF at Closing. At the Closing, FREIF shall deliver
or cause to be delivered:

 

(a)          to Triangle Holdings:

 

4

 

 

(i)           a counterpart of the Partnership Agreement, which shall have been
duly executed by FREIF;

 

(ii)         a counterpart of the GP LLC Agreement, which shall have been duly
executed by FREIF;

 

(iii)        a long-form certificate of good standing issued by the Secretary of
State of the State of Delaware, dated a recent date, as to the existence and
good standing of FREIF; and

 

(iv)        a certificate duly executed by an authorized officer of FREIF, dated
as of the Closing Date, setting forth the resolutions of the sole member of
FREIF authorizing the execution and delivery of this Agreement and of the other
Transaction Documents to which FREIF is a party and certifying that such
resolutions were duly adopted and have not been rescinded or amended; and

 

(b)          to Caliber Partners, by wire transfer of immediately available
funds, the FREIF Closing Cash Contribution Amount.

 

3.4          Deliveries by the Caliber Entities. At the Closing, the Caliber
Entities shall deliver or cause to be delivered to Triangle Holdings and FREIF:

 

(a)          a counterpart of the Partnership Agreement, which shall have been
duly executed by Caliber GP;

 

(b)          a counterpart of the Midstream Services Agreement, which shall have
been duly executed by Caliber Partners;

 

(c)          a counterpart of the Midstream Services Agreement (Crude Oil),
which shall have been duly executed by Caliber Partners;

 

(d)          a counterpart of the Warrant Agreement, which shall have been duly
executed by Caliber GP and Caliber Partners;

 

(e)          a counterpart of the Services Agreement, which shall have been duly
executed by Caliber GP and Caliber Partners;

 

(f)          a counterpart of the Assignment and Assumption Agreement, which
shall have been duly executed by Caliber Sub;

 

(g)          a long-form certificate of good standing issued by the Secretary of
State of the state of formation of each of the Caliber Entities, each dated a
recent date, as to the existence and good standing of each such entity; and

 

5

 

 

(h)          a certificate duly executed by an authorized officer of Caliber GP,
dated as of the Closing Date, (i) setting forth the resolutions of all of the
members of Caliber GP authorizing (A) the execution and delivery of this
Agreement and of the other Transaction Documents to which Caliber GP or Caliber
Partners is a party, (B) the issuance by Caliber GP of 500 LLC Units to Triangle
Holdings and 500 LLC Units to FREIF and (C) the issuance by Caliber Partners of
3,000,000 Class A Units and 4,000,000 Class A Trigger Units to Triangle Holdings
and 7,000,000 Class A Units to FREIF and (ii) certifying that such resolutions
were duly adopted and have not been rescinded or amended.

 

3.5           Transactions; Transaction Documents. The transactions described in
2.1 and 2.2 and the execution, delivery and performance of each of the
Transaction Documents, are referred to herein as the “Transactions.” The
“Transaction Documents” shall mean this Agreement, the Partnership Agreement,
the GP LLC Agreement, the Midstream Services Agreement, the Midstream Services
Agreement (Crude Oil), the Warrant Agreement and the Services Agreement.

 

Article IV.
REPRESENTATIONS AND WARRANTIES OF THE CALIBER ENTITIES

 

Each of the Caliber Entities hereby jointly and severally makes the following
representations and warranties to FREIF and to Triangle Holdings:

 

4.1          Organization; Qualification.

 

(a)          Each of Caliber GP and Caliber Sub is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware and has all requisite limited liability company power and authority
to own, lease, license, use and operate its properties and assets and to carry
on its business, and is duly qualified, registered or licensed to do business as
a foreign limited liability company and is in good standing in each jurisdiction
in which the property or other assets owned, leased, licensed, used or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so duly qualified, registered or
licensed and in good standing as a foreign limited liability company would not,
individually or in the aggregate, be material to the Caliber Entities (taken as
a whole), the Proposed Business or the performance by the Caliber Entities of
their obligations under the Transaction Documents.

 

(b)          Caliber Partners is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware and has
all requisite limited partnership power and authority to own, lease, license,
use and operate its properties and assets and to carry on its business, and is
duly qualified, registered or licensed to do business as a foreign limited
partnership and is in good standing in each jurisdiction in which the property
or other assets owned, leased, licensed, used or operated by it or the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so duly qualified, registered or licensed and in good standing
as a foreign limited partnership would not, individually or in the aggregate, be
material to the Caliber Entities (taken as a whole), the Proposed Business or
the performance by the Caliber Entities of their obligations under the
Transaction Documents.

 

6

 

 

4.2          Authority; Enforceability.

 

(a)          Each of the Caliber Entities has the requisite limited partnership
or limited liability company, as applicable, power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
Transactions to which it is a party. The execution and delivery by each of the
Caliber Entities of the Transaction Documents to which it is a party, and the
consummation by each such Caliber Entity of the Transactions to which it is a
party, have been duly and validly authorized by each such Caliber Entity, and no
other limited partnership or limited liability company, as applicable,
proceedings on the part of such Caliber Entities are necessary to authorize the
Transaction Documents or to consummate the Transactions.

 

(b)          Each of the Transaction Documents to which each of the Caliber
Entities is a party has been duly executed and delivered by such Caliber Entity,
as applicable, and, assuming the due authorization, execution and delivery by
the other parties thereto (other than the Caliber Entities, as applicable), each
Transaction Document to which each Caliber Entity is a party constitutes the
valid and binding agreement of such Caliber Entity, as applicable, and is
enforceable against such Caliber Entity in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

4.3          No Violation; Consents and Approvals.

 

(a)          The execution, delivery and performance of the Transaction
Documents by the Caliber Entities that are party thereto and the consummation by
the Caliber Entities of the Transactions do not and will not: (i) result in any
breach of any provision of the Charter Documents of any of the Caliber Entities;
(ii) constitute a default (or an event that with notice or lapse of time or both
would give rise to a default) under, or give rise to any right of termination,
cancellation, amendment or acceleration (with or without notice, lapse of time
or both), or give rise to the loss of a benefit under, or trigger any transfer
or “change of control” related right under, any of the terms, conditions or
provisions of any Contract to which any Caliber Entity is a party or by which
any of their respective assets or properties are bound or affected, except for
such defaults, terminations, amendments, acceleration or cancellation rights or
violations, losses of benefits or transfer or “change of control” related rights
that would not, individually or in the aggregate, be material to the Caliber
Entities, the Proposed Business or the performance by the Caliber Entities of
their obligations under the Transaction Documents; (iii) result in a violation
of any Law, statute, rule, regulation, Order, judgment, injunction, decree or
other restriction of any Governmental Authority to which any of the Caliber
Entities is subject (including federal and state securities Laws and
regulations) or by which any of their properties or assets are bound or
affected; or (iv) result in the creation or imposition of any Lien, charge or
encumbrance upon any property or assets of any of the Caliber Entities, except
for Permitted Liens.

 

7

 

 

(b)          No declaration, filing or registration with, or notice to, or
authorization, consent, Order, license, qualification, permit, exemption or
approval of, any Governmental Authority is necessary for the consummation of the
Transactions, other than such declarations, filings, registrations, notices,
authorizations, consents, Orders, licenses, qualifications, permits, exemptions
or approvals obtained or made prior to the date hereof.

 

4.4          Capitalization of Caliber GP.

 

(a)          Prior to the Closing, FREIF and Triangle Holdings own of record and
beneficially all of the outstanding Equity Interests of Caliber GP, free and
clear of any and all Liens (other than as specified in the limited liability
company agreement of Caliber GP and restrictions on transfer under applicable
securities laws). After giving effect to the Transactions, immediately following
the Closing, (i) Triangle Holdings will own, of record and beneficially, 500 LLC
Units and (ii) FREIF will own, of record and beneficially, 500 LLC Units, in
each case, free and clear of all Liens (other than restrictions arising under
applicable securities Laws or the GP LLC Agreement), and no other Equity
Interests of Caliber GP will be issued and outstanding.

 

(b)          All of the Equity Interests in Caliber GP issued and outstanding
prior to the Closing have been, and after giving effect to the Transactions,
immediately following Closing, the LLC Units that are issued in accordance with
Section 2.1 will have been, duly authorized, validly issued, fully paid (to the
extent required under the GP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act).

 

4.5          Capitalization of Caliber Partners.

 

(a)          Prior to the Closing, Caliber GP and the Organizational Limited
Partners own of record and beneficially all of the outstanding Equity Interests
of Caliber Partners, free and clear of any and all Liens (other than as
specified in the agreement of limited partnership of Caliber Partners and
restrictions on transfer under applicable securities laws). After giving effect
to the Transactions, immediately following the Closing, (i) Caliber GP will own,
of record and beneficially, a non-economic general partner interest in Caliber
Partners, (ii) Triangle Holdings will own, of record and beneficially, 3,000,000
Class A Units and 4,000,000 Class A Trigger Units and will also be a party to
the Warrant Agreement and (iii) FREIF will own, of record and beneficially,
7,000,000 Class A Units, in each case, free and clear of all Liens (other than
restrictions arising under applicable securities Laws, the Partnership Agreement
or the GP LLC Agreement), and no other Equity Interests of Caliber Partners will
be issued and outstanding or subject to issuance (except as and to the extent
expressly contemplated by any Transaction Document).

 

(b)          The non-economic general partner interest in Caliber Partners
issued and outstanding prior to the Closing that, after giving effect to the
Transactions immediately following Closing, will continue to be issued and
outstanding, has been duly authorized and validly issued.

 

8

 

 

(c)          The Class A Units and Class A Trigger Units that will be issued and
outstanding have been duly authorized and, when issued in accordance with
Section 2.2, will be validly issued, fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 17-607 and 17-804 of the Delaware LP Act).

 

4.6          Capitalization of Caliber Sub.

 

(a)          Prior to the Closing, Caliber Partners owns of record and
beneficially all of the outstanding Equity Interests of Caliber Sub, free and
clear of any and all Liens (other than as specified in the limited liability
company agreement of Caliber Sub and restrictions on transfer under applicable
securities laws). After giving effect to the Transactions, immediately following
the Closing, Caliber Partners will own, of record and beneficially, a 100%
limited liability company membership interest in Caliber Sub, free and clear of
any and all Liens (other than as specified in the limited liability company
agreement of Caliber Sub and restrictions on transfer under applicable
securities laws), and no other Equity Interests in Caliber Sub will be issued
and outstanding or subject to issuance (except as and to the extent expressly
contemplated by any Transaction Document).

 

(b)          All of the Equity Interests in Caliber Sub issued and outstanding
prior to the Closing have been, and all of the Equity Interests in Caliber Sub
that will be issued and outstanding after giving effect to the Transactions,
immediately following Closing, will have been, duly authorized, validly issued,
fully paid (to the extent required under the limited liability company agreement
of Caliber Sub) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act).

 

4.7          No Preemptive Rights or Voting Agreements.

 

(a)          Except as set forth in the Transaction Documents, there are no (i)
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, subscription agreements, rights of first offer, rights of
first refusal, tag along rights, drag along rights, subscription rights,
conversion rights, exchange rights, or commitments or other rights of any kind
or character relating to or entitling any Person to purchase or otherwise
acquire any Equity Interests of any of the Caliber Entities or requiring any of
the Caliber Entities to issue, transfer, convey, assign or sell any such Equity
Interests; (ii) shareholders’ agreements, unitholder agreements, voting trusts,
proxies or other agreements, instruments or understandings with respect to the
purchase, sale, transfer or voting of the outstanding Equity Interests of any
Caliber Entity or (iii) Contracts under which any Caliber Entity is obligated to
repurchase, redeem, retire or otherwise acquire any Equity Interest of any of
the Caliber Entities. Except as set forth in the Transaction Documents, no
Equity Interests of any of the Caliber Entities are reserved for issuance.

 

9

 

 

(b)          None of the Caliber Entities has outstanding any bonds, debentures,
notes or other Contracts or obligations the holders of which have the right to
vote (or which are convertible into or exercisable for securities having the
right to vote) with the equity holders in any of the Caliber Entities, on any
matter, nor are there existing any Contracts or commitments to issue the same.

 

(c)          None of the Equity Interests in any of the Caliber Entities has
been offered, issued, sold or transferred in violation of any applicable Law or
pre-emptive or similar rights. Except as set forth in the Transaction Documents,
none of the Caliber Entities is under any obligation, contingent or otherwise,
by reason of any Contract to register the offer and sale or resale of any of its
securities under the Securities Act.

 

4.8           Brokers’ Fee. No broker, finder or similar intermediary has acted
for or on behalf of, or is entitled to any broker, finder or similar fee or
other commission from any of the Caliber Entities or any of their Affiliates in
connection with this Agreement or the transactions contemplated hereby.

 

4.9           No Other Subsidiaries. Except for the Caliber GP’s record and
beneficial ownership of a non-economic general partner interest in Caliber
Partners and Caliber Partners’ record and beneficial ownership of all of the
Equity Interests in Caliber Sub, after giving effect to the Transactions, none
of the Caliber Entities will own or hold any Equity Interests in any Person.

 

Article V.
REPRESENTATIONS AND WARRANTIES OF FREIF AND OF TRIANGLE HOLDINGS

 

FREIF, only with respect to itself, hereby makes the following representations
and warranties to the Caliber Entities and to Triangle Holdings, and Triangle
Holdings, only with respect to itself, hereby makes the following
representations and warranties to the Caliber Entities and to FREIF:

 

5.1          Organization; Qualification. Each of FREIF and Triangle Holdings is
a limited liability company duly formed, validly existing and in good standing
under the Laws of the State of Delaware and has the requisite limited liability
company power and authority to own, lease, license, use and operate its
properties and assets and to carry on its business, and is duly qualified,
registered or licensed to do business as a foreign limited liability company and
is in good standing in each jurisdiction in which the property or other assets
owned, leased, licensed, used or operated by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so duly qualified, registered or licensed and in good standing as a foreign
limited liability company would not, individually or in the aggregate, be
material to the performance by FREIF or Triangle Holdings of its obligations
under the Transaction Documents to which it is a party.

 

5.2          Authority; Enforceability.

 

(a)          Each of FREIF and Triangle Holdings has the requisite limited
liability company power and authority to execute and deliver the Transaction
Documents to which it is a party and to consummate the Transactions to which it
is a party. The execution and delivery by FREIF and Triangle Holdings of the
Transaction Documents to which it is a party, and the consummation by FREIF and
Triangle Holdings of the Transactions to which it is party, have been duly and
validly authorized by FREIF and by Triangle Holdings, and no other limited
liability company proceedings on the part of FREIF or Triangle Holdings are
necessary to authorize the Transaction Documents to which it is a party or to
consummate the Transactions to which it is a party.

 

10

 

 

(b)          Each of the Transaction Documents to which each of FREIF and
Triangle Holdings is a party has been duly executed and delivered by FREIF and
by Triangle Holdings and, assuming the due authorization, execution and delivery
by the other parties thereto, constitutes the valid and binding agreement of
FREIF and Triangle Holdings and is enforceable against FREIF and Triangle
Holdings in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally or general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

5.3          No Violation; Consents and Approvals.

 

(a)          The execution, delivery and performance by each of FREIF and
Triangle Holdings of each Transaction Document to which it is a party and the
consummation by FREIF and Triangle Holdings of the Transactions to which it is a
party do not and will not: (i) result in any breach of any provision of the
Charter Documents of FREIF or Triangle Holdings; (ii) constitute a default (or
an event that with notice or lapse of time or both would give rise to a default)
under, or give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both), or give rise to
the loss of a benefit under, or trigger any transfer or “change of control”
related right under, any of the terms, conditions or provisions of any material
Contract to which FREIF or Triangle Holdings is a party or by which any of its
property or assets are bound or affected, except for such defaults,
terminations, amendments, acceleration or cancellation rights or violations that
would not, individually or in the aggregate, materially impair FREIF’s or
Triangle Holding’s ability to perform its obligations under each Transaction
Document to which it is a party or consummate the transactions contemplated
thereby; (iii) result in a violation of any Law, statute, rule, regulation,
Order, judgment, injunction, decree or other restriction of any Governmental
Authority to which FREIF or Triangle Holdings is subject (including federal and
state securities Laws and regulations) or by which any of its property or assets
are bound or affected; or (iv) result in the creation or imposition of any Lien,
charge or encumbrance upon any property or assets of FREIF or of Triangle
Holdings, except for Permitted Liens.

 

(b)          No declaration, filing or registration with, or notice to, or
authorization, consent, Order, license, qualification, permit, exemption or
approval of, any Governmental Authority is necessary for the consummation by
FREIF or of Triangle Holdings of the Transactions to which it is party, other
than such declarations, filings, registrations, notices, authorizations,
consents, Orders, licenses, qualifications, permits, exemptions or approvals
obtained or made prior to the date hereof.

 

11

 

 

5.4           Accredited Investor. Each of Triangle Holdings and FREIF is an
informed and sophisticated investor experienced in financial and business
matters and the evaluation and investment in businesses such as the Caliber
Entities. Each of Triangle Holdings and FREIF is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. Triangle Holdings is acquiring Class A Units, Class A Trigger
Units and LLC Units and FREIF is acquiring Class A Units and LLC Units pursuant
to this Agreement, in each case, for investment and not with a view toward or
for sale in connection with any distribution thereof or with a present intention
of distributing or selling such Class A Units, Class A Trigger Units or LLC
Units. Each of Triangle Holdings and FREIF agrees that its Class A Units, Class
A Trigger Units and LLC Units, as applicable, may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of (a) except in
accordance with the requirements of the Partnership Agreement, in the case of
the Class A Units and the Class A Trigger Units, (b) except in accordance with
the requirements of the GP LLC Agreement, in the case of the LLC Units, or
(c) without registration under the Securities Act, except pursuant to an
exemption from such registration requirements available under the Securities
Act. Each of Triangle Holdings and FREIF has undertaken such investigation as it
has deemed necessary to enable it to make an informed decision with respect to
the execution, delivery and performance of this Agreement. The foregoing shall
in no way limit or affect any of the representations or warranties in Article IV
or any covenant or agreement in this Agreement, or any Liability of FREIF or of
Triangle Holdings for any breach thereof.

 

5.5           Brokers’ Fee. No broker, finder or similar intermediary has acted
for or on behalf of, or is entitled to any broker, finder or similar fee or
other commission from FREIF or any of its Affiliates, or Triangle Holdings or
any of its Affiliates, that will be payable by any of the Caliber Entities,
FREIF or Triangle Holdings, in connection with this Agreement or the
transactions contemplated hereby.

 

Article VI.
COVENANTS OF THE PARTIES

 

6.1           Expenses. Other than with respect to Transfer Taxes, which shall
be the subject of Section 6.3, or as otherwise provided in this Agreement, all
costs and expenses (including legal, accounting, financial advisory and
consulting fees and expenses) incurred by Triangle Holdings and its Affiliates
in connection with the negotiation and consummation of the transactions
contemplated by this Agreement shall be paid by Triangle Holdings, and all costs
and expenses (including legal, accounting, financial advisory and consulting
fees and expenses) incurred by FREIF and its Affiliates in connection with the
negotiation and consummation of the transactions contemplated by this Agreement
shall be paid by FREIF; provided, however, that if any action at law or equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
Party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such Party may be
entitled.

 

6.2           [Reserved].

 

12

 

 

6.3           Transfer Taxes. Caliber Partners and Caliber Sub shall file all
necessary Tax Returns and other documentation with respect to all Transfer Taxes
resulting from the transactions contemplated by this Agreement and shall be
responsible for and shall pay any such Transfer Taxes.

 

6.4           Further Assurances; Cooperation. On and after the Closing Date,
without consideration, the Parties shall, on request, cooperate with one another
by promptly furnishing any additional information, executing and delivering any
additional documents and instruments (including Contract assignments, deeds of
conveyance, bills of sale and evidence of title transfer as may be necessary to
effect the transfer and conveyance of the Conveyed Assets to Caliber Sub) and
doing any and all such other things as may be reasonably requested by the
Parties or their counsel to consummate or otherwise implement the Transactions.

 

Article VII.
INDEMNIFICATION

 

7.1           [Reserved].

 

7.2           Indemnification by FREIF. Subject to the terms of this
Article VII, from and after the Closing, FREIF shall indemnify and hold harmless
Triangle Holdings and its Affiliates and the respective officers, directors,
employees, partners, members, equity holders, and agents and investment advisors
of the foregoing (collectively, the “Triangle Indemnitees”) and the Caliber
Entities and their Affiliates and the respective officers, directors, employees,
partners, members, equity holders, and agents and investment advisors of the
foregoing (collectively, the “Caliber Indemnitees”), to the fullest extent
permitted by Law, from and against any losses, claims, damages, liabilities,
costs and expenses (including attorneys’ fees and expenses), interest,
penalties, Taxes, judgments and settlements (collectively, “Losses”) incurred,
arising out of or relating to:

 

(a)          the failure of any of the representations or warranties of FREIF
contained in this Agreement to be true and correct as of the date of this
Agreement; and

 

(b)          any breach of any of the covenants of FREIF in this Agreement.

 

7.3          Indemnification by Triangle Holdings. Subject to the terms of this
Article VII, from and after the Closing, Triangle Holdings shall indemnify and
hold harmless FREIF and its Affiliates and the respective officers, directors,
employees, partners, members, equity holders, and agents and investment advisors
of the foregoing (collectively, the “FREIF Indemnitees”) and the Caliber
Indemnitees, to the fullest extent permitted by Law, from and against any Losses
incurred, arising out of or relating to:

 

(a)          the failure of any of the representations or warranties of Triangle
Holdings contained in this Agreement to be true and correct as of the date of
this Agreement; and

 

(b)          any breach of any of the covenants of Triangle Holdings in this
Agreement.

 

13

 

 

7.4           Limitations and Other Indemnity Claim Matters. Notwithstanding
anything to the contrary in this Article VII or elsewhere in this Agreement, the
following terms shall apply to any claim following Closing arising out of
Section 7.2 or 7.3:

 

(a)          Caps.

 

(i)          Except with respect to a claim for Fraud, FREIF’s aggregate
liability under Section 7.2(a) shall not exceed $10,000,000;

 

(ii)         Except with respect to a claim for Fraud, Triangle Holding’s
aggregate liability under Section 7.3(a) shall not exceed $10,000,000;

 

(b)          Survival; Claims Period. The representations and warranties of the
Parties under this Agreement shall survive the execution and delivery of this
Agreement and shall continue in full force and effect indefinitely. The
covenants or agreements of the Parties contained in this Agreement shall survive
until fully discharged or, if not capable of being discharged, until fully
cured.

 

(c)          Calculation of Losses. In calculating amounts payable to a Caliber
Indemnitee, a Triangle Indemnitee or a FREIF Indemnitee (in either case, an
“Indemnitee”), the amount of any indemnified Losses shall be computed net of
(i) prior actual recoveries by the Indemnitee under any insurance policy with
respect to such Losses and (ii) any prior actual recovery by the Indemnitee from
any Person (including an Indemnifying Party hereunder) with respect to such
Losses.

 

(d)          Waiver of Certain Damages. Notwithstanding any other provision of
this Agreement, in no event shall any Party be liable for punitive, special,
incidental, indirect, lost profits, diminution in value, consequential damages
of any kind or nature, regardless of the form of action through which such
damages are sought, except for any such damages recovered by any third party
against an Indemnitee in respect of which such Indemnitee would otherwise be
entitled to indemnification pursuant to the terms hereof.

 

(e)          No Duplication. In no event shall any Party or Indemnitee be
entitled to recover any Losses under one Section or provision of this Agreement
to the extent such Party or Indemnitee has already recovered the full amount of
such Losses pursuant to another Section or provision of this Agreement.

 

(f)          Sole and Exclusive Remedy. Except for a claim of Fraud or a knowing
and intentional breach of any covenant or agreement contained in this Agreement,
the remedies provided in Sections 6.3 and 6.4 and this Article VII shall be the
sole and exclusive legal remedies of the Parties, from and after the Closing,
with respect to this Agreement.

 

14

 

 

7.5           Indemnification Procedures.

 

(a)          Each Indemnitee agrees that promptly after it becomes aware of
facts giving rise to a claim by it for indemnification pursuant to this Article
VII, such Indemnitee will assert its claim for indemnification under this
Article VII (each, a “Claim”) by providing a written notice (a “Claim Notice”)
to the indemnifying party (“Indemnifying Party”) allegedly required to provide
indemnification protection under this Article VII specifying, in reasonable
detail, the nature and basis for such Claim (e.g., the underlying
representation, warranty or covenant alleged to have been breached).
Notwithstanding the foregoing, an Indemnitee’s failure to send or delay in
sending a Claim Notice will not relieve the Indemnifying Party from liability
hereunder with respect to such Claim except to the extent the Indemnifying Party
is prejudiced by such failure or delay.

 

(b)          In the event of the assertion of any third party Claim for which,
by the terms hereof, an Indemnifying Party is obligated to indemnify an
Indemnitee and in respect of which the Indemnifying Party has agreed in writing
to indemnify the Indemnitee for all of such Indemnitee’s Losses (subject to any
applicable limitations in Section 7.4), the Indemnifying Party will have the
right, at such Indemnifying Party’s expense, to assume the defense of same
including the appointment and selection of counsel on behalf of the Indemnitee
so long as such counsel is reasonably acceptable to the Indemnitee. If the
Indemnifying Party elects to assume the defense of any such third party Claim,
it shall within thirty (30) days notify the Indemnitee in writing of its intent
to do so. Subject to Section 7.5(c), the Indemnifying Party will have the right
to settle or compromise or take any corrective or remedial action with respect
to any such Claim by all appropriate proceedings, which proceedings will be
diligently prosecuted by the Indemnifying Party to a final conclusion or settled
at the discretion of the Indemnifying Party. The Indemnitee will be entitled, at
its own cost, to participate with the Indemnifying Party in the defense of any
such Claim, unless separate representation of the Indemnitee by counsel is
reasonably necessary to avoid a conflict of interest, in which case such
representation shall be at the expense of the Indemnifying Party. If the
Indemnifying Party assumes the defense of any such third-party Claim but fails
to diligently prosecute such Claim, or if the Indemnifying Party does not assume
the defense of any such Claim, the Indemnitee may assume control of such defense
and in the event the Claim is determined to be a matter for which the
Indemnifying Party is required to provide indemnification under the terms of
this Article VII, the Indemnifying Party will bear the reasonable costs and
expenses of such defense (including fees and expenses of counsel).

 

(c)          Notwithstanding anything to the contrary in this Agreement, without
the Indemnitee’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, the Indemnifying Party will not be permitted
to enter into any settlement or compromise, take any corrective or remedial
action or enter into an agreed judgment or consent decree, in each case, that
(i) does not include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Indemnitee of a binding, irrevocable, written
release of the Indemnitee from all Liability, (ii) provides for any admission of
Liability on the part of the Indemnitee, (iii) requires an admission of guilt or
wrongdoing on the part of the Indemnitee, (iv) imposes any continuing obligation
on or requires any payment from the Indemnitee or (v) binds the Caliber Entities
or any of their respective subsidiaries or any Indemnitee with respect to a Tax
after the Closing.

 

15

 

 

(d)          Notwithstanding anything to the contrary in this Agreement, without
the Indemnifying Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, an Indemnitee will not be permitted to enter
into any settlement or compromise, take any corrective or remedial action or
enter into an agreed judgment or consent decree, including in cases where the
Indemnittee has assumed control of the defense.

 

7.6          No Reliance.

 

(a)          EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR IN ANY CERTIFICATE OR SIMILAR
INSTRUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH, NONE OF TRIANGLE
HOLDINGS, THE CALIBER ENTITIES, FREIF OR ANY OTHER PERSON MAKES ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTIES OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, AND EACH PARTY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING WITH RESPECT TO THE DISTRIBUTION
OF, OR ANY SUCH PERSON’S RELIANCE ON, ANY INFORMATION, DISCLOSURE OR OTHER
DOCUMENT OR OTHER MATERIAL MADE AVAILABLE IN ANY DATA ROOM, MANAGEMENT
PRESENTATION OR IN ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE
TRANSACTIONS CONTEMPLATED HEREBY). EXCEPT FOR SUCH REPRESENTATIONS AND
WARRANTIES, EACH PARTY HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT OR INFORMATION MADE,
COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING
ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO ANY PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR
REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS AFFILIATES).

 

(b)          No Party hereto nor any Affiliate of a Party hereto shall assert or
threaten, and each Party hereto hereby waives, and shall cause such Affiliates
to waive, any claim or other method of recovery, in contract, in tort or under
applicable Law, against any Person that is not a Party hereto (or a successor to
a Party hereto) relating to this Agreement. Without limiting the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be enforced only against the named parties hereto. All claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement, may be made only against the entities that are expressly
identified as parties hereto; and no past, present or future Affiliate of any
party hereto, or any director, manager, officer, employee, incorporator, member,
partner, shareholder, Affiliate, agent, attorney or representative of any such
party or Affiliate (including any Person negotiating or executing this Agreement
on behalf of a party hereto), unless party to this Agreement, shall have any
Liability or obligation with respect to this Agreement or with respect to any
claim or cause of action (whether in contract or tort) that may arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement).

 

16

 

 

Article VIII.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

8.1           Consent to Jurisdiction and Service of Process; Appointment of
Agent for Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR THE DELAWARE CHANCERY COURT LOCATED IN WILMINGTON,
DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE),
SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY (a) CONSENTS TO SUBMIT ITSELF TO
THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS,
(b) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION
BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (c) AGREES THAT IT
WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH
COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND
VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS,
AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS. A COPY OF ANY SERVICE OF
PROCESS SERVED UPON THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE
RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY
FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS.
IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES
THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE
SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

17

 

 

8.2           Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Article IX.
MISCELLANEOUS PROVISIONS

 

9.1           Amendment and Modification. This Agreement may be amended,
modified or supplemented only by written agreement of the Parties hereto.

 

9.2           Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

 

9.3           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof):

 

If to Triangle Holdings to:

 

Triangle Caliber Holdings, LLC

1200 17th Street, Suite 2600

Denver, CO 80202

Attention: Chief Executive Officer

Fax: (303) 260-5080 

 

18

 

 



With a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin Street, Suite 2500

Houston, TX 77002
Attention: W. Creighton Smith



If to FREIF to:

 

FREIF Caliber Holdings LLC

c/o First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attention: General Counsel 

Fax: (203) 661-6729

 

With a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
1350 I Street NW

Suite 1100

Washington, DC 20005
Attention: William J. Cooper

 

If to any of the Caliber Entities to:

 

Caliber Midstream GP LLC

c/o Triangle Caliber Holdings, LLC

1200 17th Street, Suite 2600

Denver, CO 80202

Attention: President

Fax: (303) 260-5080

 

With a copy to (which shall not constitute notice):

 

FREIF, at the addresses set forth in this Section 9.3.




9.4          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. The Caliber
Entities may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of FREIF and of Triangle Holdings. FREIF and
Triangle Holdings may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each other (other than an
assignment to an Affiliate; provided that no such assignment shall relieve the
assigning Party of its obligations hereunder).

 

19

 

 

9.5           Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware without regard to
principles of conflicts of laws.

 

9.6           Facsimiles; Electronic Transmission, Counterparts. This Agreement
may be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) signatures by any Party and such signature shall
be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.

 

9.7           Entire Agreement. This Agreement, together with the Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the other Transaction Documents, (iv) the execution and
delivery of this Agreement and the other Transaction Documents and the rights
and obligations of the parties hereto and thereto are interrelated and part of
an integrated transaction being effected pursuant to the terms of this Agreement
and the other Transaction Documents, (v) the transactions contemplated by this
Agreement and the other Transaction Documents are necessary elements of the same
and integrated transaction, (vi) the transactions contemplated by this Agreement
and the other Transaction Documents are economically interdependent and
(vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 9.7.

 

9.8           Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

9.9           Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties hereto and their respective
successors and assigns. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any third party, including any creditor of any
Party or any of their Affiliates, except for the Indemnitees. No such third
party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any claim in respect of any liability (or
otherwise) against any other Party hereto.

 

20

 

 

9.10         Confidentiality. The Parties agree that the Transaction Documents,
their negotiations in connection therewith and all information obtained by or
provided to any of them in connection with the matters contemplated herein will
be maintained as confidential, except as provided in any Transaction Document or
as may be required by Laws.

 

9.11         Time of Essence. Time is of the essence in this Agreement.

 

[Signature pages follow]

  

21

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first above written.

 

  TRIANGLE CALIBER HOLDINGS, LLC         By: /s/ Jonathan Samuels   Name:
Jonathan Samuels   Title: President         CALIBER MIDSTREAM GP LLC         By:
/s/ Jonathan Samuels   Name: Jonathan Samuels   Title: President         CALIBER
MIDSTREAM PARTNERS, L.P.         By: Caliber Midstream GP LLC, its general
partner         By: /s/ Jonathan Samuels   Name: Jonathan Samuels   Title:
President         FREIF CALIBER HOLDINGS LLC         By: /s/ Mark Florian  
Name: Mark Florian   Title: Authorized Officer

 

Signature Page to

Contribution Agreement

  

 

 

 

EXHIBIT A

 

DEFINITIONS; INTERPRETATION

 

1.1           Definitions. As used in this Agreement, the following terms have
the meanings specified or referred to in this Exhibit A:

 

“Additional FREIF Cash Contributions” is defined in Section 2.2(b).

 

“Additional Triangle Cash Contributions” is defined in Section 2.2(b).

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Denver, Colorado or New York, New York are authorized or required by
Law to be closed.

 

“Caliber Entities” is defined in the recitals.

 

“Caliber GP” is defined in the preamble.

 

“Caliber Indemnitees” is defined in Section 7.2.

 

“Caliber Midstream” is defined in the recitals.

 

“Caliber Partners” is defined in the preamble.

 

“Caliber Sub” is defined in the recitals.

 

“Charter Documents” means, with respect to any Person, the certificate of
incorporation or formation, articles of incorporation or association and the
by-laws, limited liability company agreement or limited partnership agreement or
other agreement or agreements that establish the legal personality of such
Person, in each case as amended to date.

 

“Claim” is defined in Section 7.5(a).

 

“Claim Notice” is defined in Section 7.5(a).

 

“Class A Unit” is defined in the Partnership Agreement.

 

“Class A Trigger Unit” is defined in the Partnership Agreement.

 

A-1

 

 

“Closing” is defined in Section 3.1.

 

“Closing Date” is defined in Section 3.1.

 

“Contract” shall mean any agreement, lease, license, note, evidence of
Indebtedness, mortgage, security agreement, understanding, instrument or other
binding arrangement evidenced by a written document.

 

“Conveyed Assets” is defined in Section 2.2(a).

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

 

“Equity Interests” means any (i) corporate stock, shares, partnership interests,
limited liability company interests, membership interests or other equity
interests or units (whether general or limited), (ii) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing entity, or the
right to vote on or direct the management or affairs of the issuing entity, or
(iii) subscriptions, calls, warrants, options or commitments of any kind or
character relating to, exercisable or exchangeable for, or convertible into, or
entitling any Person to purchase or otherwise acquire, any of the foregoing.

 

“Fraud” means common law fraud or a knowing and intentional misrepresentation or
omission of a material fact.

 

“FREIF” is defined in the preamble.

 

“FREIF Closing Cash Contribution Amount” is defined in Section 2.2(a).

 

“FREIF Indemnitees” is defined in Section 7.3.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

 

“GP LLC Agreement” is defined in Section 3.2(a).

 

A-2

 

 

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, whether or not drawn,
(f) all obligations of such Person created or arising under any conditional sale
or title retention agreement, (g) the liquidation value or redemption price, as
the case may be, of all preferred or redeemable stock of such Person, (h) all
net obligations of such Person payable under any rate, currency, commodity or
other swap, option or derivative agreement, (i) all obligations secured by (or
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (other than Permitted Liens)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (j) all obligations of others guaranteed
by such Person.

 

“Indemnifying Party” is defined in Section 7.5(a).

 

“Indemnitees” is defined in Section 7.4(c).

 

“Laws” means all laws, common laws, Orders, statutes, codes, regulations,
ordinances, rules, policies or other requirements with similar effect of any
Governmental Authority or any binding provisions or interpretations of the
foregoing.

 

“Liability” means, collectively, any Indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued, or
absolute, contingent or otherwise.

 

“Lien” means any claim, lien, pledge, restriction, option, charge, right of
first refusal, preemptive right, easement, security interest, deed of trust,
mortgage, right-of-way, encroachment, building or use restriction, encumbrance
or other right of third parties, whether voluntarily incurred by a Party or
arising by operation of Law, and includes, without limitation, any agreement to
give any of the foregoing in the future, and any contingent or conditional sale
agreement or other title retention agreement or lease in the nature thereof.

 

“LLC Unit” shall mean a “Unit,” as defined in the GP LLC Agreement.

 

“Losses” is defined in Section 7.2.

 

“Midstream Services Agreement” is defined in Section 3.2(a).

 

“Midstream Services Agreement (Crude Oil)” is defined in Section 3.2(a).

 

“Orders” means any judgments, orders, writs, injunctions, decisions, rulings,
decrees or awards of any Governmental Authority.

 

“Organizational Interests” is defined in the recitals.

 

“Organizational Limited Partners” is defined in the preamble of this Agreement.

 

“Partnership Agreement” is defined in Section 3.2(a).

 

A-3

 

 

“Party” and “Parties” are defined in the preamble of this Agreement.

 

“Permitted Liens” means (i) statutory liens for current Taxes applicable to the
assets of the Caliber Entities that are not yet due and payable or assessments
not yet delinquent or the amount or validity of which is being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP; (ii) mechanics’, carriers’, workers’, repairers’, landlords’, and other
similar liens arising or incurred in the ordinary course of business of the
Caliber Entities relating to obligations as to which there is no default on the
part of the Caliber Entities or the amount or validity of which is being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP; (iii) Liens to secure the performance of statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business; (iv) Liens affecting
the use of real property that were not incurred in connection with Indebtedness
and that do not individually or in the aggregate materially adversely affect the
value of said properties or materially impair their use in the ordinary course;
(v) Liens on pipelines or pipeline facilities that arise by operation of law;
and (vi) any Liens that (A) do not secure Indebtedness within the meaning of
clauses (a), (c), (d), (e), (g), (h) or (i) of the definition thereof and (B)
together with all other Liens, do not materially detract from the value of the
Caliber Entities or materially interfere with the use of the Conveyed Assets or
the Proposed Business.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited partnership, trust, unincorporated organization or
Governmental Authority or any department or agency thereof.

 

“Pre-Closing Cash Contribution Amount” is defined in Section 2.2(b).

 

“Proposed Business” means the design and construction of crude oil and natural
gas gathering, fresh water delivery and salt water disposal pipelines, a natural
gas processing facility and related assets in McKenzie County, North Dakota and
the ownership and operation of the business to be conducted in the ordinary
course using such assets.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Services Agreement” is defined in Section 3.2(a).

 

“Tax” means (i) any tax, charge, fee, levy, penalty or other assessment imposed
by any Taxing Authority, including any excise, property, abandoned or unclaimed
property, income, sales, transfer, margin, franchise, payroll, withholding,
gross receipts, social security or other tax, including any interest, penalties
or additions attributable thereto and (ii) any liability for amounts described
under clause (i) above under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local or foreign Law), as a result of
transferee or successor liability, by Contract, by Law or otherwise.

 

“Tax Return” means any return, report, information return, declaration,
rendition, claim for refund or other document (including any related or
supporting information or schedules) supplied or required to be supplied to any
Taxing Authority with respect to Taxes and including any supplement or amendment
thereof.

 

A-4

 

 

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes or administers such Tax, and the
agency (if any) charged with the collection or administration of such Tax for
such entity or subdivision.

 

“Transaction Documents” is defined in Section 3.5.

 

“Transactions” is defined in Section 3.5.

 

“Transfer Taxes” means all sales (including bulk sales), use, documentary,
stamp, registration, transfer, conveyance, excise, recording, license, stock
transfer stamps and other similar Taxes.

 

“Triangle Closing Cash Contribution Amount” is defined in Section 2.2(a).

 

“Triangle Holdings” is defined in the preamble.

 

“Triangle Indemnitees” is defined in Section 7.2.

 

“Triangle Petroleum” is defined in the recitals.

 

“Warrant Agreement” is defined in Section 3.2(a).

 

1.2           Interpretations. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

 

(1)         no consideration may be given to the captions of the articles,
sections or subsections, or to the Table of Contents, all of which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
in its construction;

 

(2)         no consideration may be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement;

 

(3)         examples are not to be construed to limit, expressly or by
implication, the matter they illustrate;

 

(4)         the word “includes” and its derivatives means “includes, but is not
limited to,” and corresponding derivative expressions;

 

(5)         a defined term has its defined meaning throughout this Agreement and
each exhibit and schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;

 

(6)         the meanings of the defined terms are applicable to both the
singular and plural forms thereof and correlative forms of defined terms shall
have corresponding meanings;

 

(7)         all references to prices, values or monetary amounts refer to United
States dollars;

 

A-5

 

 

(8)         all references to articles, sections, subsections, paragraphs,
clauses, exhibits or schedules refer to articles, sections, subsections,
paragraphs and clauses of this Agreement, and to exhibits or schedules attached
to this Agreement, unless expressly provided otherwise;

 

(9)         each exhibit to this Agreement is a part of this Agreement and
references to the term “Agreement” are deemed to include each such exhibit to
this Agreement except to the extent that the context indicates otherwise, but if
there is any conflict or inconsistency between the main body of this Agreement
and any exhibit, the provisions of the main body of this Agreement will prevail;

 

(10)        the words “this Agreement,” “herein,” “hereby,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular article, section, subsection or other subdivision, unless expressly
so limited;

 

(11)        the word “or” is disjunctive but not necessarily exclusive, and has
the inclusive meaning represented by the phrase “and/or”;

 

(12)        all references to agreements or Laws are deemed to refer to such
agreements or Laws as amended or as in effect at the applicable time; and

 

(13)        all references to a Person include such Person’s successors and
permitted assigns.



 

A-6

 

